NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CHRISTOPHER R. MOORE, JR.,         )
a/k/a CHRISTOPHER RICO MOORE, JR., )
                                   )
            Appellant,             )
                                   )
v.                                 )                Case No. 2D18-1890
                                   )
STATE OF FLORIDA,                  )
                                   )
            Appellee.              )
                                   )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Howard L. Dimmig, II, Public Defender, and
Pamela Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Llanes, Assistant
Attorney General, Miami, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, VILLANTI, and SLEET, JJ., Concur.